SUPPLEMENT DATED MARCH 26, 2014 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information regarding a change to investment options that are available under your Policy. Effective after the close of business on April 30, 2014, the name of the following investment options will change: Old Name New Name Goldman Sachs Structured Small Cap Equity Fund Goldman Sachs Small Cap Equity Insights Fund Goldman Sachs Structured U.S. Equity Fund Goldman Sachs U.S. Equity Insights Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. FVUL SVUL3/2014
